DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 5,912,283).
Regarding claim 1, Hashizume et al. teaches a paint or ink comprising: a thermoplastic resin (col. 7, lines 56-59) which would form a thermoplastic resin film; and a pigment having an aspect ratio of about 5 to 100 (col. 4, lines 52-64) which encompasses the claimed range of 5 or more and 50 or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
While Hashizume et al. does not explicitly disclose a number of the pigments per area as presently claimed, Hashizume et al. does disclose the pigment impart a polychroismic effect in the thermoplastic resin film (col. 9, lines 6-12) which is identical to the present invention where the pigments also impart polychroism (paragraphs [0026]-[0029]). Therefore, it would be obvious to one of ordinary skill in the art to control the number of pigments having the claimed aspect ratio in a rectangular region including that having a size as presently claimed of the thermoplastic resin film of Hashizume et al. to amounts as presently claimed in order to produce a thermoplastic film with desired polychroismic effect.
Regarding claim 2, while Hashizume et al. does not explicitly disclose the orientation of the pigments as presently claimed, Hashizume et al. does disclose the pigment impart a polychroismic effect in the thermoplastic resin film (col. 9, lines 6-12) which is identical to the present invention where the pigments also impart polychroism (paragraphs [0026]-[0030]). Therefore, an average direction of longitudinal directions of the pigments must necessarily be parallel with a direction orthogonal to a thickness direction of the thermoplastic resin film, or inclined by 200 or less with respect to a direction orthogonal to a thickness direction of the thermoplastic resin film in order to provide the polychroismic effect.
Regarding claim 10, Hashizume et al. teaches including a clear coat layer (col. 11, lines 56-58), i.e. first surface layer and a substrate (col. 11, lines 34-39).
Regarding claim 11, Hashizume et al. teaches including a colored base coat layer (col. 11, lines 34-59), i.e. an intermediate layer between the first surface layer and the second surface layer.
Regarding claim 12, Hashizume et al. teaches wherein the intermediate layer contains the pigment (the colored base coat layer, col. 11, lines 34-59).
Regarding claim 13, it is noted the recitation in the claims that the thermoplastic resin film is “bonded to a glass plate and used” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Hashizume et al. disclose thermoplastic resin film as presently claimed, it is clear that the thermoplastic resin film of Hashizume et al. would be capable of performing the intended use, i.e. bonded to a glass plate and used, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claims 3, 4, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 5,912,283) in view of Busby et al. (US 6,499,839).
Hashizume et al. is relied upon as disclosed above.
Regarding claims 3, 4 and 5, Hashizume et al. teaches further comprising colored pigment including phthalocyanine (col. 10, line 61-col. 11, line 13) but fails to teach phthalocyanine having the claimed aspect ratio.
However, Busby et al. teaches an ink comprising acicular pigment including phthalocyanine having an aspect ratio of about 1.5:1 to about 10:1 (See Abstract, col. 5, lines 5-11 and 19-36). Busby et al. further discloses the ink comprises a polymer including polyvinyl butyral resin (col. 6, lines 25-35).
It would have been obvious to one of ordinary skill in the art to choose an aspect ratio including that presently claimed for the phthalocyanine of Hashizume et al. in order to maintain reliable dispersion properties and inkjet performance (Busby et al., col. 4, lines 5-9).
Regarding claim 9, given that Hashizume et al. in view of Busby et al. disclose thermoplastic resin film as presently claimed, it is clear that the thermoplastic resin film of Hashizume et al. in view of Busby et al. would inherently have the haze value as claimed when a glass plate-including laminate is obtained by sandwiching the thermoplastic resin film between two sheets of green glass having a thickness of 2 mm, as presently claimed, absent evidence to the contrary.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hashizume et al. (US 5,912,283) in view of Busby et al. (US 6,499,839) and further in view of Tsunoda et al. (WO2015/156273). It is noted that the disclosures of Tsunoda et al. are based on US 2017/0113441 which is an English equivalent of the reference.
Hashizume et al. in view of Busby et al. is relied upon as disclosed above.
Regarding claim 6, Hashizume et al. in view of Busby et al. fails to explicitly disclose the phthalocyanine compound having a maximum absorption wavelength.
However, Tsunoda et al. teaches a thermoplastic resin film comprising: a thermoplastic resin including polyvinyl butyral (paragraphs [0028]-[0035]); and a pigment containing phthalocyanine (paragraphs [0061]-[0065]) having a maximum absorption wavelength of 550 nm to 750 nm (paragraph [0062]) which meets the claimed range of 500 nm or more and 740 nm or less.
It would have been obvious to one of ordinary skill in the art to choose a maximum absorption wavelength including that presently claimed for the phthalocyanine compound of Hashizume et al. in view of Busby et al. in order to obtain the desired color and heat shielding properties (Tsunoda et al., paragraphs [0062] and [0065]).
Response to Arguments
Applicant's arguments filed 04/21/22 have been fully considered but they are not persuasive. 
Applicant argued that Hashizume et al. merely teaches that "[w]hen the polymer-coated colored metallic particles of the present invention are used in powder coatings, two or more kinds of the colored metallic pigment may be formulated, and a special type of powder coating paint film having a polychroismic effect in which colors change according to the looking directions can be obtained by the use of two or more pigments". The present invention, on the other hand, makes it possible to obtain a glass plate-including laminate that looks different in color tone depending on the direction or angle.
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a glass plate-including laminate that looks different in color tone depending on the direction or angle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, even if this limitation was recited, Hashizume et al. does disclose paint film having a polychroismic effect in which colors change according to the looking directions (col. 9, lines 6-12).
Applicant argued that the differences between the present invention and Hashizume et al. are summarized in the Table.
However, with respect to effect, Hashizume et al. does disclose paint film having a polychroismic effect in which colors change according to the looking directions which would meet the same effect as the present invention. With respect to material affecting effect, Hashizume in view of Busby et al. teaches phthalocyanine pigment having aspect ratio which is identical to that presently claimed. With respect to reason for exerting effect, this feature upon which applicant relies is not recited in the rejected claim(s) nor disclosed in the present specification. With respect to shape of pigment or particle, Hashizume does disclose aspect ratio of 5-100 which meets the range as presently claimed. It is also noted the specific needle shape is not recited in the present claim. Even if such a limitation was recited, Hashizume in view of Busby teaches phthalocyanine pigment having an acicular shape, i.e. needle-shaped. With respect to degree of transparency of film, applicant did not point to where Hashizume refers to opacity and examiner did not find any reference to opacity in Hashizume. In fact, Example 1-1 of Hashizume discloses the resulting supernatant of the slurry became transparent which would meet the degree of transparency of the present invention.
Applicant argued that although Hashizume et al. teaches "a polychroismic effect", as noted by the Examiner, Hashizume et al. fails to teach or suggest the effect of polychroism that color tone looks different depending on the direction or angle, as described in the present application. The effect of polychroism in the present invention is derived from optical absorption amounts in different illumination directions being different.
However, it is not clear why applicant argues Hashizume et al. fails to teach or suggest the effect of polychroism that color tone looks different depending on the direction or angle when Hashizume et al. explicitly discloses paint film having a polychroismic effect in which colors change according to the looking directions (col. 9, lines 6-12). It is noted that the features upon which applicant relies (i.e., the effect of polychroism in the present invention is derived from optical absorption amounts in different illumination directions being different) are not recited in the rejected claim(s) nor disclosed in the present specification.
Applicant argued that the polychroismic effect in Hashizume et al. is derived from light interferences and reflected colors that are changed by interference colors since a polymer-coated colored metallic particle is used as the material providing the polychroismic effect. Thus, the polychroismic effect in Hashizume et al. is completely different from the effect of polychroism in the present invention, i.e., color tone that looks different depending on the direction or angle of the present invention.
However, polychroismic effect is not recited in the present claim. Further, Hashizume et al. explicitly discloses paint film having a polychroismic effect in which colors change according to the looking directions (col. 9, lines 6-12).
Applicant argued that the effects of the present invention, which are exerted by the claimed subject matter, are clearly evidenced by a comparison of Examples 1-8 of the present application with Comparative Examples 1 and 2 of the present application (see Tables 1 and 2 of the present application).
However, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the data uses specific types and amount of thermoplastic resin (e.g. polyvinyl butyral in an amount of 100 part by weight) while the present claims are open to any type and amount. The data also uses specific types and amount of pigment (e.g. copper phthalocyanine pigment in an amount of 0.006 to 0.06% by weight, in combination with carbon black pigment in an amount of 0.022 to 0.058% by weight, anthraquinone pigment in an amount of 0.0001 to 0.001% by weight and/or perylene pigment in an amount of 0.0004 to 0.005 % by weight) while the present claims are open to any type and amount. There is no data at the upper and lower end points of the claimed aspect ratio, i.e. at “3” and at “or more”. There is also no data at the upper and lower end points of the claimed as number of pigments, i.e. at “3” and at “100”. 
Further, the data is not persuasive given that the data is not commensurate in scope with the scope of the present claims. Specifically, the properties of the examples, including polychroism, are determined by placing the resin film between two layers of glass. However, the present claims only broadly recite “thermoplastic resin film” with no glass and therefore, the examples are testing a product that is not claimed, i.e. glass plate-including laminate.
Furthermore, it appears there is no amount of thermoplastic resin in the surface layer of Comparative Example 2.
Further, the data is not persuasive given that there is no proper side-by-side comparison between Comparative Example 2 and the inventive examples. Specifically, the Comparative Example 2 uses carbon black while the inventive examples uses phthalocyanine pigment. Further, Comparative Example 2 and the inventive examples use different amounts of pigment. Therefore, in combination with the variable of pigment having different aspect ratios, the data does not clearly show the aspect ratio alone directly affects the results of polychroism.
Furthermore, the data is not persuasive given that there is no proper side-by-side comparison between Comparative Example 2 and the inventive examples 1-4. Specifically, Comparative Example 2 requires surface layer which is not present in inventive examples 1-4.
Further, the data is not persuasive given that the data is not commensurate in scope with the closest prior art. Specifically, given that Hashizume et et al. in view of Busby et al. uses phthalocyanine pigment while the data uses carbon black, this does not properly represent the teachings of Hashizume et et al. in view of Busby et al.
Applicant argued that Busby et al. fails to cure the above noted deficiencies of Hashizume et al.
However, note that while Busby does not disclose all the features of the present claimed invention, Busby is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely phthalocyanine having the claimed aspect ratio, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argued that Tsunoda et al. also fails to teach or suggest the subject matter of "a pigment having an aspect ratio of 5 or more and 50 or less" and "a number of the pigments having the aspect ratio of 5 or more and 50 or less is 3 or more and 100 or less in a rectangular region of 13 um long and 18 pm wide as determined by a planar view of the thermoplastic resin film with a transmission electron microscope" in present claim 1.
However, note that while Tsunoda et al. does not disclose all the features of the present claimed invention, Tsunoda et al. is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely phthalocyanine compound having a maximum absorption wavelength, and in combination with the primary reference, discloses the presently claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787